—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Minardo, J.), rendered June 25, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the Supreme Court did not err in granting the People’s reverseBatson motion (see, People v Payne, 88 NY2d 172; People v Richie, 217 AD2d 84).
The defendant’s remaining contention lacks merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.